UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6106


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONALD MCDUFFIN WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cr-00165-GLR-1; 1:19-cv-02378-GLR)


Submitted: August 12, 2020                                        Decided: August 14, 2020


Before GREGORY, Chief Judge, KING, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald McDuffin Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald McDuffin Williams seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by showing that reasonable jurists could find the district

court’s assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137

S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Williams has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny the

motion for remand, and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2